Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  September 4, 2012                                                                                     Robert P. Young, Jr.,
                                                                                                                  Chief Justice

  145016 & (42)(43)(44)(45)                                                                             Michael F. Cavanagh
                                                                                                              Marilyn Kelly
                                                                                                        Stephen J. Markman
                                                                                                        Diane M. Hathaway
                                                                                                            Mary Beth Kelly
                                                                                                            Brian K. Zahra,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                     Justices
            Plaintiff-Appellee,
  v                                                                  SC: 145016
                                                                     COA: 302266
                                                                     Jackson CC: 10-005461-FH
  JIMMY RAY LIPPS,
           Defendant-Appellant.

  ____________________________________/


         On order of the Court, the motion to add issues is GRANTED. The application for
  leave to appeal the March 20, 2012 judgment of the Court of Appeals is considered, and
  it is DENIED, because we are not persuaded that the questions presented should be
  reviewed by this Court. The motions to remand and for appointment of counsel are
  DENIED.




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            September 4, 2012                   _________________________________________
         h0827                                                                  Clerk